Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 14, 2020

                                     No. 04-20-00007-CV

                                     AKF GROUP LLC,
                                         Appellant

                                              v.

 Keath GARRISON and Kassie Garrison, Individually and as Next Friend of Karrah Garrison
    and Maycie Garrison, Minors; Haela Garrison; Ernest D. Copelin, Individually and as
 Representative of the Estate of Roper T. Nathon Copelin, Deceased' and Tangela M. Copelin,
                                           Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI00853
                          Honorable Laura Salinas, Judge Presiding


                                       ORDER
        Appellees’ briefs are due on February 18, 2020. See TEX. R. APP. P. 38.6(b). Before the
due date, Appellees filed opposed motions for a thirty-day extension of time to file Appellees’
briefs until March 19, 2020.
       Appellees’ motions are GRANTED. Appellees’ briefs are due on March 19, 2020.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court